Citation Nr: 0504238	
Decision Date: 02/16/05    Archive Date: 02/24/05

DOCKET NO.  03-29 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for chronic fatigue 
syndrome.

3.  Entitlement to service connection for a neck disability.

4.  Entitlement to service connection for a back disability.

5.  Entitlement to service connection for bradycardia with 
syncope.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Clarkson, Counsel


INTRODUCTION

The veteran served on active duty from August 1972 to May 
1979.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2003 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.  

In December 2004, the veteran participated in a hearing held 
at the RO by the undersigned Veterans Law Judge.  Also, the 
day of the hearing, the veteran presented additional evidence 
with the proper waiver of Agency of Original Jurisdiction 
consideration.  See 38 C.F.R. § 20.1304 (2004). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

At the hearing, the veteran testified that he received 
treatment at VA facilities in Bronx, NY, Castle Point, 
Pittsburgh, PA VA medical system as well as in Washington, 
PA; however, all records have not been obtained.  The veteran 
has not been afforded a VA examination to determine the 
nature and etiology of his diabetes mellitus, chronic fatigue 
syndrome, neck disability, and back disability.  The service 
medical records do show that in 1974, a neck spasm was found 
and low back strain was diagnosed.  Also, the veteran 
reported a history of a head injury, fatigue and sleep 
problems, and weight loss and gain during service.  The 
veteran contends that the fatigue, weight, and sleep problems 
were early signs of Diabetes Mellitus.  Additionally, the 
veteran reported that he has been treated for chronic fatigue 
syndrome, neck, and back problems at the VA facilities.

Regarding the claim for bradycardia, the medical history 
reports from June 1972 and May 1974, show that the veteran 
noted a history of dizziness or fainting spells, shortness of 
breath, and pain or pressure in chest.  The veteran was 
afforded a VA examination in April 2003 and the examiner 
opined that the episodes of bradyarrhythmia were not related 
to the veteran's service.  However, the veteran has submitted 
several medical statements in support of his claim.  

In a November 2003 statement, a private physician opined that 
the veteran's arrhythmia could have been the result of 
injuries sustained in an accident while skydiving.  However, 
the physician noted the need for medical records and other 
information.  In a November 2004 statement, a VA physician 
reported treating the veteran since 2002 for neurocardiogenic 
syncope and the implantation of a pacemaker.  Based on the 
veteran's report of trauma during service, including a head 
injury, the physician noted that this is a recurring issue 
with other patients treated at VA.  However, the physician 
was not able to corroborate the impression from the 
literature on the subject.  Since the physician's comments 
indicate that further evaluation is necessary, the Board 
finds that another examination is in order.

As the Board cannot exercise its own independent judgment on 
medical matters, further examinations are required, to 
include opinions based on review of the entire record.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The veteran is 
entitled to a complete VA medical examination that includes 
an opinion whether there is a nexus between the claimed 
disorder and service based on all possible evidence.  See 
38 U.S.C.A. § 5103A.  Therefore, additional development is in 
order.

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following development:

1.   The AMC/RO should contact both the 
VA medical facitilies in Bronx NY and 
Castle Point and the Pittsburgh VA 
Healthcare system as well as the clinic 
in Washington, PA and request copies of 
the veteran's clinical records, tests, 
and x-rays.  As the veteran indicated 
treatment at Bronx, NY and Castle Point 
prior to January 2002, records should be 
requested prior to that time.  Records 
from Pittsburgh should be requested from 
April 2003 to present.  These records 
should be associated with the claims 
file.

2.  After completion of #1, the veteran 
should be afforded the appropriate VA 
examinations to determine the nature, 
severity, and etiology of his diabetes 
mellitus, chronic fatigue syndrome, a 
neck disability, a back disability, and 
bradycardia with syncope.  It is 
imperative that the examiners review the 
evidence in his claims folder, including 
a complete copy of this REMAND.  All 
necessary tests and clinical studies must 
be accomplished, and all clinical 
findings must be reported in detail.  

a.  The examining physician should 
render opinions addressing whether it is 
at least as likely as not that chronic 
fatigue syndrome, neck disability, and 
back disability were incurred in or 
aggravated during the veteran's period of 
active duty.  

b.  The examining physician should 
opine as to the nature and etiology of 
the veteran's diabetes mellitus, and 
state whether the veteran's diabetes 
mellitus became manifest during service 
or within the one-year presumptive period 
after service.  

c.  The examiner should offer an 
opinion as to whether the veteran's 
bradycardia with syncope is due to the 
veteran's service.  The examiner should 
integrate the previous opinions and 
findings from the private physician in 
November 2003 and the VA physician in 
November 2004 with current findings to 
obtain an accurate picture of the nature 
of the veteran's bradycardia.  

A complete written rationale for all 
opinions made must be provided.  If any 
requested opinion cannot be provided that 
fact should be noted and a detailed 
explanation provided explaining why 
securing the opinion is not possible.  
The examination reports should be typed.

3.  Thereafter, the AMC should review the 
veteran's claim of entitlement to service 
connection for diabetes mellitus, chronic 
fatigue syndrome, a neck disability, a 
back disability, and bradycardia.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and they should then be given 
the opportunity to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


